
	

115 S2785 IS: Defending Elections against Trolls from Enemy Regimes Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2785
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Durbin (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To designate foreign persons who improperly interfere in United States elections as inadmissible
			 aliens, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Defending Elections against Trolls from Enemy Regimes Act or DETER Act.
 2.Defined termSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
			
 (53)The term improper interference in a United States election means conduct by an alien that— (A)(i)violates Federal criminal, voting rights, or campaign finance law; or
 (ii)is under the direction of a foreign government; and (B)interferes with a general or primary Federal, State, or local election or caucus, including—
 (i)the campaign of a candidate; and (ii)a ballot measure, including—
 (I)an amendment; (II)a bond issue;
 (III)an initiative; (IV)a recall;
 (V)a referral; and (VI)a referendum..
 3.Improper interference in United States electionsSection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the following:
			
 (H)Improper interference in a United States electionAny alien who is seeking admission to the United States to engage in improper interference in a United States election, or who has engaged in improper interference in a United States election, is inadmissible..
		
